In The
                                Court of Appeals
                       Seventh District of Texas at Amarillo
                               ________________________

                                    No. 07-13-00198-CR
                                    No. 07-13-00199-CR
                               ________________________

                      CHRISTOPHER CRAIG SANDERS, APPELLANT

                                              V.

                            THE STATE OF TEXAS, APPELLEE



                             On Appeal from the 64th District Court
                                     Hale County, Texas
    Trial Court Nos. A19023-1112 & A19024-1112; Honorable Robert W. Kinkaid, Jr., Presiding


                                      August 22, 2013

                              MEMORANDUM OPINION
                    Before QUINN, C.J., and HANCOCK, and PIRTLE, JJ.


        The scant documents before this Court reflect that in February 2012, Appellant,

Christopher Craig Sanders, pleaded guilty to, and was convicted of, unauthorized use of

a vehicle and evading arrest or detention with a vehicle. 1 Sentence was imposed at

eighteen months in a state jail facility and a $2,500 fine. The sentence, but not the fine,


1
TEX. PENAL CODE ANN. §§ 31.07 and 38.04 (West 2011 and Supp. 2012).
was suspended in favor of four years community supervision. In June 2012, the trial

court held a hearing on the State’s motion to revoke after which community supervision

was continued with amended conditions. In March 2013, Appellant was again brought

before the trial court on a motion to revoke. After the hearing, the trial court continued

Appellant on community supervision with a one year extension on the original four

years.


         Less than three months later, another hearing was held on a subsequent motion

to revoke.     Appellant entered a plea of true to the State’s allegations and was

admonished of the consequences of his plea. Following presentation of testimony, the

trial court revoked Appellant’s community supervision and assessed the original

sentence.


         On June 17, 2013, Appellant filed a pro se notice of appeal challenging the trial

court’s orders revoking his community supervision. On August 5, 2013, the trial court

clerk filed a request for an extension of time in which to prepare and file the clerk’s

record. 2 Attached to her request were Findings of Fact entered by the trial court on

June 21, 2013. According to those findings, the trial court had Appellant brought into

court to execute an affidavit of financial status to appoint counsel to prosecute an

appeal. The trial court entered a finding that Appellant did not want to prosecute an

appeal in these cases. The finding is supported by the limited documents before us.

The trial court also found that Appellant’s decision was made freely, voluntarily,

knowingly, and intelligently.    For the reasons expressed herein, we dismiss these

appeals for want of prosecution.

2
An extension was granted.

                                             2
       Voluntary dismissals in a criminal case are governed by Rule 42.2(a) of the

Texas Rules of Appellate Procedure which requires an appellant and his counsel to sign

a motion to dismiss. The purpose of the Rule is to protect an appellant from having his

appeal dismissed by counsel without consent and to insure that counsel had notice of

the dismissal to advise the client on the consequences of a dismissal. Conners v.

State, 966 S.W.2d 108, 110 (Tex.App.--Houston [1st Dist.] 1998, pet. ref'd).


      The decision of whether to take an appeal from a criminal conviction is personal

to the accused. See id. at 110 (citing Jones v. Barnes, 463 U.S. 745, 751, 103 S. Ct.
3308, 77 L. Ed. 2d 987 (1983)). The documents before us reflect Appellant’s intent to

forego appealing the revocation of his community supervision. He chose not to have

counsel appointed to prosecute these appeals and no motion to dismiss is pending. In

the interest of judicial economy, we apply Rule 2 of the Texas Rules of Appellate

Procedure to suspend the requirements of Rule 42.2(a) and dismiss these appeals for

want of prosecution based on the trial court’s Findings of Fact.


      Accordingly, these appeals are dismissed.


                                                Patrick A. Pirtle
                                                    Justice


Do not publish.




                                            3